 

v §Exm

 

 

 

~Case 1:19-Cv-02588-A.]N Document 1-1 Filed 03/22/19 Page 1 of 15

23 2 m<s..“._ \._
_DD.G_Q§»_.

 

mooo».>Z v_mO> >>mZ
.._,w >.rmwm_l_ mm
_>_w._.m>w ZO_F<IO&IOO. ._, O

KNO~ _,mom _YON

(»1.||.. \,ll|| .~l .I.llll.|. ....l. lllllllllll h\,.l..»

 

cm .Nmmm mmmh mmoo. mwmm QFNm

=__:____` 1 _______`==

 

    

 

 

J_<_>_ Dm_n=._,mmo wn_wD

 

 

. . _ _...`.`§_.Qmm_m.,mw.o_|mmw:»l\.. . at., ._
.JW¢Y@§§AH§§H@Sl}FW
`.._,IO_U wI._. O.._. mn_O.A.m>_/_w mO n_O..». +< mm.v._,.O_Pw mUN..._u . .

  
 

...,l,_,... .

o.$mo=vo¢ mao_>__om EBT_

 

 

. ~
535va >z .>=S_<

 

  

 

   

 

m:=w>< =o~mcimm>> mm

. . .. _ .. _' _ . EEoow:O.
.. _. . .. , ,_ . E._.¢<mm_o

`§:_»`__=iw_,@i=z=€vs=s,m¢…~ ;zm m
w .. 1 . .. .. . . §§.>om;$w…oo

` \\n

.CaSe 1:19-CV-Q2588-AJN , Documem 1-.1 Fi§:d 03/22/19 Page 2 of 15

*.',

State of New York-~ Department of State
Division of Corporations

Party Served: ' Plaintiff/Petitioner:
VICTORIA'S SECRET STORES, LLC ` KOTOK, BRENDATH

C T CORPORATION SYSTEM'~
._ 28 LIBERTY ST.
-NEW YQRK, NY 10005

Dear Sir/Madam:

Enclosed herewith is a legal document which was served upon the Secretary of
State on 02/25/2019 pursuant to SECTION 303 OF THE LIMITED LIABILITY COMPANY
LAW This copy is being transmitted pursuant to such statute to the address
provided for such purpose.

Very truly yours,
Division of Corporations

_ CaSe 1:19-Cv-02588-A.]N Document 1-1 Filed 03/22/19 Page 3 of 15 _
lF:r.LEp. NEW Yom< couNTY cLERK 02/22/2019 12 17 pm] _INDEX NO- 1519.50/2°19`.

mscE'F Doc. No 1 REcEIvED.NYscEF= 02/2`2'/2019

 

 

l

SUPREME COUR'l` OF THE STATE OF NEW YO_RK

 

COUNTY OF NEW YORK
BRENDATH KOTOK, '- t ' ' . ` man N¢.: ..
, ' Plaintif_fs, y
- against -
SUM]VIONS
VICTORIA’ S SECRET STORES, LLC, `
Defend_ant.

 

 

TO THE lAB_OVE NAl\/IED DEFENDAl\IT: v
YOU ARE HEREBY SUMMONED and_ required to submitto the attois ofPlaintiff
. your answering papers to the Cornplai‘nt in this action within 30 days after service of this
~' summons In case `of your failure to_ submit answering papers, judgment will be taken against you
_q l l ' by default for the relief demanded in the eomplaint. y d

_ DATED: N'ew York, New York
February 22, 2019 ` '
. VIRGINIA & AMBlNDER, LLP

y By: s/ LaDonna M.' Lusher, Esg.
LaDonna M. Lushe`r, Esq.

. Michele A. Moreno, Esq. `
" 40:Br0ad St., 7th Floor_
Ne_w York, New York 10004
(212) 943~9080 _
llush_er@vandallp.com
mmoreno@vandallp.com

Attorneys for P~lainti]j”

To:

Victoria’ s Secret Stores, LllC
C T Corporation System

2_8 Liberty St '

New Yorl'<, New York.10005 -

l. of‘ ll

Case 1:19-Cv.-02588-A.]N _ Document 1-1 Filed 03/22/19 Page 4 of 15

LFIL;:D= NEW YORK couN'rY cLE_RK 02/.2§/2019 12£17 P_n] l IND.EX NO~ 151‘95°/2019`.
' NYscEF-noc. No. 1 ' _ ~ REcEr.vED NYSCEF= 02/22/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

coUNTY oF NEW Y_oRK
BRENDATH KoToi<, ' " . ~ ' `, ` index No.£
' Plaintiffs,
- against - ’ l 'QO_M_}lJ_;A_IllI
vICToRiA’s saci_u~;r sToREs-,_'LLC_:,
l ' Defendant. _ "

 

 

Plaintiff'BRENDATI-I KOTOK (“Plaintiff"), by her attomeys, Virginia &' Ambinder, LLl’
alleges upon knowledge as to herself and upon information and belief as to all other matters as
follows: d

` PRELIM]NARY sT_ATEMENT '

f '_ 1._ This action is brought against Victoria’s Secret Stores, .LLC (“Defendant”) pursuant to the
New 'York City Human Rights Law, Administrative Code of the City of New York-§S-'lOl- et seq.
(hereinafter “NY¢HRL”) and the New.York State l-luman Rights Law, Executive Law §296 et
seq. (hereinaiter “NYSHRL”)_for sexual harassment discrimination and hostile work environment ~
as a result of Plaintifi’s gender,'_`and‘for discrimination'against P_laintiff on the basis of her age.

2. Plaintiff has initiated this action seeking loss of past and future earnings and"other.

" employment benefits, compensatory and punitive 'damages, interest, attorneys’ fees and costs.
h JURISDICTION AND VENUE

3. Venue herein is proper as Defendant conducts business in New York .County and thev
unlawful employment practices occurred in this county. a

4. This Coun has'jurisdiction over the parties pursuant to the l\iYSHRL, NYCHRL, and,‘
cPLR§soi." n . ' ' ' s ' '

PARTIES

20f11

Case 1:19-0\/- -02588- A.]N Document 1- 1 Fi|e_d 03/22/19 Page 5 of 15

_.LFILED=~NEW YoRK coUN'rLcLERK 02/22/2019 12.17 mg INDEX NO 15195°/2019
NYSCEF DOC..NO. l ' _ RECEIVED NYSCEF: 02/22/2019

 

5 Plaintiff Kotok ls a resident ofNew York who was formerly employed by Defendant.

6. Defendant Victoria Secret is a foreign limited liability company organized and existing
under the laws of the State of Delaware, duly authorized to do business within the State of New
York and whose principal office for the purpose of doing business in New York` 1s 111 Eighth

. ' Avenue,NewYork,NewYork10011.

7. Defendant owns and operates retail stores that sell women’s clothing, lingerie,. and beauty
products l

8. At all relevant times, Defendant owned, operated, maintained and controlled a store located
at The Mall at Bay Plaza, 200 Baychester Avenue #135-137, Br_onx, New York,10475.

STATEMENT OF FACTS
9. _ Plaintiff worked as a Sales Specialist at Defendant’s Victoria’s Secret & Pink store
located at The Mall at Bay Plaza, 200 Baychester Avenue #135-137, Bronx, New York, 10475
'_ from approximately December 2014 to February 2018-. l ' l
10.Plaintiff1s a 60-y.ear old female a
Allegations Related to Sexual_ Harassm'ent

11. Througlhout' her time of employment with Defendant, Plaintiff was subjected to sexual
harassment in the form of unwanted~sexual contact and comments on a regular basis.' n

12. The aforementioned conduct included, but was not. limited to_, physical contact and '

comments by store managers, including Mr. Jose Rolando Montero, as well as customers of
Defendant. y

13. Mr. Montero repeatedly hugged Plaintiff and caressed her shoulder despite'Plaintift’-s

protests W_hen she requested that he stop, he replied that he was doing it “because we love you” '

and stated that Plaintiff did not enjoy the contact because she was “not a sensitive person.”

30f ll

Case 1:1-9 -C\/- -02588- A.]N Document 1- 1 Filed 03/22/19 'Page 6 of 15

LFIL.ED= NEW YoRK couN'rY cLERK 02/22/2019 12=17 PM] ` INDEX NO`- 15195°/2°19
NYSCEF DOC. NO. 1 " . . l RECEIV'ED NYSCEF: 02/22/2019

 

14. Mr. Montero made multiple comments to Plaintiff about her appearance after seeing old
photos of Plaintiff that she shared with co-workers during lunch m the break room. d

15. This includes remarks such as “oh baby;”. “I’m sure you were a good cuchi cuchi mama”
and Dominican slang - words, such `as “Que bombon para. .`..humm. . ;y todo eso es suyo

~ mamachula_?” that looser translates to “What a-beauty, I want a taste'of that. Is that all yours, hot
mama?” l l l
_' 16. -` Mr. Montero also repeatedly requested that Plaintiff show him more photographs of
_herself, told other workers that they`should ‘;lo`ok like Brendath, ” stated that “if I wasn’t in my
‘ twenties and you were 40 or 50, I" d ask you out, ” and also tol-d her “I want to take you out. ”

17. Other instances of sexual harassment include one occasion when a manager “Alexandria” _
asked Plamtlff whether her breasts were real, to which Mr..Montero replied, “yes those are her real
boobs.” Alexandria then questioned whether Plaintiff was wearing a push up bra.

18. On another occasion, Mr. Montero and other workers organized an.aii_er-worl< outing to
an adult enterta;ment club and`asked Plaintiff if she wanted to go see the “coochy coochy.” Mr.
'l'\/Iontero and the others laughed at l’laintiff when she did not understand the phrase. v

19. On multipleinstances, a group of male customers who, upon information and belief{ were

friends of Mr. Montero as well as owners and/or employees of a'loc'al adult entertainment club,
visited the store and sought Plaintiff’s assistance in selecting lingerie for their “girlfriends.”
_20. `The men proceeded to show Plaintiff pornographic videos and photographs This included
photographs of naked women as well as videos.of sexual acts. ` .
,21. On atlleast one occasion, in approximately.February 2017, these same customers stuck a

fifty-dollar bill down Plaintiff’s bra, touched her breast, and stated, “Next time will be better. l’ll

tip you better if these [items] fit.”

4cf11

Case 1: 19 C\/- -0_2588- A.]N Document 1- 1 Filed 03/22/19 Page 7 of 15

LFILED. NEW YoRK couN'rY cLERK 02/22/2019 12_= 17 m INDEX NO 15195°/2°1`9
"NYscEF Doc. No. 1 l 1 ‘ REcEIvED NYSCEF=_ 02_/22/2019

 

22. When lP‘laintiff reported this incident to a manager, she was simply told that “if the tip is
1 over $50.00 you have to give it to the company..;’ .
23. ' _Th'e same group of customers also made sexual comments to Pl_aintiff such as, “You’re.
not bad looking You’re a respectable classy lady. You still have your tigure. I bet you know how
' lto dance.” l l
24. Plaintiff also witnessed these customers make unwanted sexual advances and` contact .
upon other sales workers,' such as groping their buttocks._ v
25. When Plaintiff reported these incidents to_ a manager, she_was simply told that the
customers “have a right to shop” and, “they buy a"lot, just make the sale_.”
26. Plaintiff also requested assistance ii'om the store security guard in dealing with these
customers, who responded by stating he could not call the police “unless the managers allowed it,
because corporate won ’t like it.”l l
27. U'pon information and belief, Plaintiff was discriminated against based on her sex.
28. During Plaintifi’s employment with Defendant, Plai`ntiff was regularly exposed to a
__ discriminatory, offensive, and hostile work environment which no reasonable person could be
expected to tolerate.
29. As a result of Defendant s unlawful conduct, Plamt1ff has suffered and continues to suffer
from the adverse effects of discrimination,- including humiliation, embarrassment and anguish
. Allegalion`s Related to Age Discrimination '
30. Plaintiff is a 60~year old female.
31. Upon information and belief, nearly all of Plaintiff’s co-workers were_in their twenties
l and thirties. l w

`. 32. l On or around December 19, 20_15, after injuring her shoulder at work, Mr. Montero stated

501‘_ 11

Case 1:19-0\/- -02588- A.]N Document 1- 1 Filed 03/22/19 Page 8 of 15

(i;'fLEn. NEW YoRK coUNTY cLF.RK 02/22/2019 12. 17 maj ' INDEX NO 151950/2019
' NYSCEF noc 110 1 ' . REcEIvED NYscEF.= 02./22/2019_

 

that Plaintiff was injured because she was an “old goose ” M-r. Montero further stated, “you look
great but have to face that you are old.. You probably have arthritis. Your bones are weak ”

33. ' On another occasion 111 2017, Plaintiff wore an outfit to work that conformed with what
other employees of the sales floor wore. Manager “Monica” told Plaintiff‘ that she looked
“gorgeous” but that the outfit was “?not appropriate for your age.” Monica further instructed
Plaintiff to -“leave those outfits for the.girls.” l

34 On other occasions, co-wor_kers and managers referred to Plaintiff as a “grandma.”

35 Man_agers Alexandria, Monica, and Amelia all also repeatedly asked Plalntiff whether she
was thinking of retiring These questions were accompanied by comments about her health, for
j example, “You’ re getting a hurt a lot. You need to go see a doctor You probably have arthritis or .

.f`ibromyalgia.”

36. Upon information and belief, Plamt1ff was discriminated against based on her age.

3_7. During Plaintiff’s employment with Defendant, Plaintiff was regularly exposed to a
discriminatory, offensive, and hostile work environment which no reasonable person could be
expected to tolerate. v

38 As a result of Defendant’ s unlawful conduct, Pla1nt1ff has suffered and continues to suffer
from the adverse effects of discrimination including humiliation, embarrassment, and anguish.

FIRST CAUSE OF ACTION:
DISCRU\’[INATION BASED.ON SEX UNDER THE NYSHRL

_________________________________-
39-. " Plaintiffs repeat and re-allege the allegations set forth above.
40: .At all-relevant times, Plaintiff Was an “employee”.and Defendant was an “employe'r”
within the meaning ofNYsHRt § 2961€1 seq. '
41. Pursuant to NYSHRL § 296, “[i]t shall be-unlawful discriminatory practice: ‘(a) For an `

employer.. .because of an individual’ s. .sex, to refuse to hire _or employ or to bar or to discharge

60£11

' Case 1:19- -C\/- -02588- A.]N Doc'ument'l- 1 Filed 03_/22/19 `Page 9 of 15_ -

 

[FILED: NEW YORK COUNTY _CLERK 02/22/2019 12': 17 PM]
NYsc`EF Doc. No 1

from employment:such individual otto discriminate against such individual in compensation or in
terms, conditions or privileges_of employment.i’ l
42. lDefendant engaged in a' course of unlawful conduct whichl created a hostile work.
environment on the basis of Plaintiff`s gender in violation ofNYSHRL § 296(1)(a)..
43. _Plaintiff is a woman and therefore a member of a protected class under the NYSHRL.
44. »Plaintiff was_disc'r'irninatedl against because of her gender, in the form of repeated sexual~
l. harassment while employed by Defendant. . '
n 45. Defen'dant created a work environment that was sufficiently severe or pervasive to alter ~.
the conditions of Plaintiff’s employment and create an abusive working environment
'46. Defendan.t knew or should have known about the sexual harassment in the workplacel
47._ De_fendant failed and refused to take appropriate action to end the sexual harassment to
which Plaintiff.was subject l
48. 'As a further~proximate'result of Defendant’s actions, Plaintiff has suffered and continues
to suffer severe and lasting embarrassment, humiliation, anxiety, and mental anguish
49.l llpon information and belief, Defendant’s discriminatory conduct was undertaken in
conscious disregard ofPlaintiff's rights n v l n
l50. By the foregoing reasons, Defendants’ is liable to Plaintiff in an amount to be determined
l at trial, including but not limited to compensatory and punitive damages, backpay, front pay, and
interest. n . 4 l

SECOND CAUSE OF ACTION: .
HOSTILE WORK ENV`[RONMENT BASED ON SEX UNDER THE NYCHRL . .

51 .` Plaintiffs repeat and re-allege the allegations set forth` above.
525 At all relevant times, Plaintiff was an “employee” and Defendant was an “employer”

within the meaning nrNYcHRL §8-107 er seq.

7 of' 11

innnx No. 151950/2019
REcEIVED NYSCEF; 02 /-2'2/2019

Case 1:19-C\/- -02588- A.]N Document 1- 1 Filed 03/22/19 Page 10 of 15

..LILED. NEW YoRK couN'rY cLERK 02/22/2019 12= 17 PM] INDEX NO 151950/_2019
N¥SCEF DOC. NO. l' _ v ` RECEIVED NYSCEF: 02/22/2019

 

53. P'ursuant to NYCHRL §8.-107(1)(a), . it shall be an “unlawfu'l discriminatory practice .[f]or
an employer or an employee or agent thereof, because of the actual or perceived.. .gender . . . of
l any person . .to discriminate against such person in compensation or in terms, conditions or
privileges of employment.” y
54 Defendant engaged iri a course of unlawful conduct Which created a hostile work `
environment on the basis of Plaintiff’s gender in violation of N'Y"CI-IRL §8-107(1.
55 Plaintiff ls a woman and therefore a member of a protected class under the NYCHRL
56. Plaintiff was discriminated against because of her gender, in the form of repeated sexual
harassment while employed by Defendant. .
d 57 Defendant created a work environment that Was sufficiently severe or pervasive to alter
the conditions of Plaintifi`s employment and create an abusive working environments
58_. Defendant knew or should have known about the sexual harassment in the Workplace
59. Defendant failed and refused to take appropriate action to end the sexual harassment to
which Plaintiff was subject
60.~ As .a further proximate result ofDefendant’s actions, Plaintiff has suffered.and'continue`s_
to suffer severe and lasting embarrassment, humiliation,_anxiety, and mental anguish
61. 'Upon information and belief, Defendant’s discriminatory conduct was undertaken in
conscious disregard of Pla1nt1ft’s rights 4 .
d 62 By the foregoing reasons, Defendants’ is liable to Plaintiff 111 an amount to be determined
at trial, including but not limited to compensatory and punitive damages, back pay, front pay, and
~ interest l

THIRD CAUSE OF ACTION:
AGE DISCRIMINATION IN VIOLATION OF THE NYSHRL

63._ Plaintiffs repeat and re-allege the allegations set forth above.

80f11

Case 1:19-C\/- -02588- A.]N Document 1- 1 Filed 03/22/19 Page 11 of 15

[FILED- NEW YoRK couNTY cLERK 02/22/2019 12`: 17 PM] ~ INDEX NO 151950/2019
NYSCEF DOC. NO. l ' l , " RECEIVED NYSCEF: 02/22/2019

 

64. The NYSPIRL § 296(~'1) states that ‘[i]t shall be “an unlawful discriminatory_practieei`(a)
l lFor an employer or licensing agency, because of an individual's age.. .to refuse to hire or employ l
or to bar or to discharge from employment such individual or to discriminate against such
. individual 111 compensation or in terms, conditions or privileges of employment ”
65 At all relevant times, Plaintiff wa_s an “employee” for purposes of § 292(6) of the
. NYSH.`R_L.
' 66. Defendant was an “employer” for purposes of § 292(5) of the NYSHRL.
67. 'Plaintiff was discriminated against based on her age in violation of the NYSHRL.
68. Upon information and belief, _Defendant’s discriminatory conduct Was undertaken in
conscious disregard of Plaintiff s rights. y lt l l
69. By the foregoing reasons, Defendants’ is liable to Flaintiff in an amount to be determined `
at trial, including but not limited to compensatory and. punitive damages, back pay, front pay, and
interest. l n

FoURTH cAUsE oF AcrroN:
AGE DIscRIMn\IATIoN IN vroLATIoN oF THE NYCHRL

_70. Plaintifflrepeats and re-alleges the allegations set forth in`the preceding paragraphs

71. The NYCHRL §8-1'07(1)(a) states that"it shall be “an unlawful discriminatory practice
[f]or an employer or an employee or agent thereof, because of the actual or perceived age. . .of any
person.. t.o discharge from employment such person or to discriminate against such person in
compensation or in terms, conditions or privileges of employment ”

72. Plaintiff is a “person” for purposes of the NY_CI-_[RL under New York City Administrative `
code § 8_-1'02(,1). l l '
' 73. Defendant.is an “employler”' for purposes of the NYCI-IRL' under New York City

Administrative.Code § 8-102(5). _

9 Of' 11

Case 1:19- C-v- -02588- A.]N Document 1- 1 Filed 03/22/19 Page 12 of 15

11=‘11.1:1).1\11:111 YoRK couN'rY cLERK 02/22/2019 12. 17 2111 ,INDEX NO 151950/.2°19
NYSCEF DOC ~NO. l RECEIVED N'YSCEF: 02/2_2/2019.

 

` 74. Plaintiff was discriminated against based on'his age in violation of the NYCH:.RL.

7_5. By Defendant’s actions detailed above, Defendant has engaged in a course of conduct
which resulted in adverse employment actions on the basis of Plaintiff s age in` violation of the
NY_cHRL under New York city Adminisrraa_v‘e cadc _§ 8-107(1)(a). y

76. As a further proximate result of Defendant’s actions, Plaintiff has suffered and continues
to suffer severe and lasting embarrassment, humiliation, anxiety, and.mental anguish

77. Upon information and belief, Defendant"s discriminatory conduct was undertaken in"
conscious disregard of Plaintiff’s rights.

78. By.the foregoing reasons,' Defendants’ is liable to Plaintiff in an amount to be determined
at trial, including but not limited to compensatory and punitive damages, back'pay, front pays and
interest
W`HEREFORE, Plaintiff demands judgment against Defendant:

(1) on the first cause of action against Defendant, Plaintiff seeks'all unpaid 'Wages,
. liquidated damages, and statutory damages permitted under the law, plus attorneys’ fees and v
costs; f n

(2) on the second cause of action against Defendant, Plaintiff seeks all unpaid wages,

liquidated damages, and statutory damages permitted under the law, plus attorneys’ fees and

costs;

`(3) on the third cause of action against Defendant, Plaintiff seeks all unpaid wages,
liquidated damages, and statutory damages permitted under the law, plus attorneys’ fees and

.costs;
(4) on the fourth cause of action against Defendant, Plaintiff seeks all unpaid wages,

liquidated damages, and statutory damages permitted under the law, plus.attorneys_’ fees and

lO of ll

Case 1:19- C-v- -02588- A.]|_\| Document 1- 1 Filed 03/22/19 _Page 13 of 15

 

 

lFILED. NEW YoRK coUN'r¥ cLERK 02/22/2019 12= '17 1>111 ' INDEX NO- 151..950/2019.
'NYSCEF Doc No. 1 l v _ RECEIVED NYSCEF: 0,2/22/20_19
COStS;'

(5) such other and further relief as the court deems just and proper

Dated: New York, New York
February 22, 2019

leGINrA & AMB]NDER, LLP

By:_ /s/
LaDonna M. Lusher, Esq.
Michele A. Moreno, Esq.
40 Broad St.,` 7th F.loor .
. New York, New-York 10004 _

. (212) 943-9080

4 llusher@vandallp.com
mmoreno@vandallp.com

Attorneysfo)f Plaintijj’

11 of ll

Case 1:19-cv-02588-A.]N Document 1-1 Filed 03/22/19 Page 14 of 15

`SUPREME COURT OF THE STATE OF NEW`YORK

 

 

couNTY oF NEW YGRK
.` ~ __" l x
~BRENDATH K-OTOK,
Pl'aintiff/Petitioner,
- against -' ' '_ln`dex No.151950/2019.

-V|CTOR|A’S SECRET STORES, LLC,

` _ . Defendant/Respondent.

x
NOT|CE OF E'LECTRON|C F|L|NG
(Mandatory Case) ‘ _

~ (Uniform Rul`e §__202.5-bb)

_ You have received this Notice because:

1) Th_e Plaintiff/Petitioner, Wnose name is listed above, has filed this case using the
New York State Court`s E-fi|ing system (“NYSCEF”)l _and '

2) You are a Defendant/Respondent (a party) in this_case.

0 lf you are represented by.an attorng:
Give this Notice to your attorney. (Attorneys: see “lnformation for Attorneys” pg. 2). '

0 lf you are not represented by an attorney: _
You will be served with all documents in paper and you `must serve and file your
documents in paper, unless you choose to participate in e-filing.

g you choose to participate in e-filing, you must have access to 'a computer and a_
scanner or other device to c'onvert documents into electronic format, a connection
to the internet, and an e-mai| address to receive service of documents.

The benefits of participating in e-filing include:
' 0 serving and.fi|ing. your documents electronically
o free access to-view and_prin't your e-fi|_ed documents -
0 limiting your number of trips to-'the courthouse
0 paying‘any court fees on-line (credit'card needed)

To register fore-filing or- for more information about how e-filing works:

0 visit: www.nycourts.qov/efile-unrepre`sented or 4
0 contact the Clerk’s Office or‘l‘-lelp Center at the court where the case was filed. Court

~ contact information can be found at Www.n.ycourts,gov

Pager 012 ' EFM-1

¢Qi§

-..,
.\

15.__ .:f

’ t

~

f.

'\' 1

To‘:

¢
n .
~.

)

Case 1:19-Cv-92588-A.]N Docum_ent 1-1 Filed.03/22/19 . Page 15 o.f 15

$.. _o.

To find legal information to help you represent yourself visit www.nycourthelp.gov

ln`formation for Attorneys
(E-`filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice r`nust either:

1)l immediately record his or her representation within the e-filed matter on the

NYSCEF site www.nycourts.gov/efi|e ; or

2) file the Notice of Opt-'Out» form With the clerk of the court Where this action is
pending and serve on all parties. Exem'pti'ons from mandatory e-fi|ing are limited to 1
attorneys'who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or_that they lack (a|ong with all employees subject
to their direction) the knowledge to.operate such equipmentl [Section.202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF Website at www.nycourts.gov/efile or contact the NYSCEF R'esource Center
(phone: 646-386-3033; e-mai|: efile@nyc_ourtsl.gov). `

tij§red; Februar.y 25, 201-9

.l: ¢

(:LaDonna |\/l. l`_ush'er, Esq. _ ' . 40 Broad St., 7th F-loor
Name. ` Add.ress
VlFiGlNlA 81 Al\/lBlNDER, LLP va ' ' NGW YOl’l<, NeW,YOi`l( 10004
Firm Name ' ~ _ ,

(21_2) 943-9080'
Phone

llusher@vandallp.com
_E-l\/|ail

'See summons

 

 

\ . . , 6/6/18

index`# _ _ v ' _ _. Pagez' 012' _ EFM-r

